                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Sabrina Bell,                                    File No. 18-cv-3117 (ECT/HB)

                      Plaintiff,
 v.                                             ORDER ACCEPTING REPORT
                                                 AND RECOMMENDATION
 Elias Wilburn,

                      Defendant.


       The Court has received the November 29, 2018 Report and Recommendation of

United States Magistrate Judge Hildy Bowbeer. ECF No. 4. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 4] is ACCEPTED; and

       2.     The Complaint is DISMISSED WITHOUT PREJUDICE for lack of

subject-matter jurisdiction.

                  LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 17, 2018                s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
